The plaintiff seeks in this action of tort brought in a District Court to recover compensation for personal injuries and property damage sustained by him as a result of a collision between an automobile owned and operated by him and an automobile operated by the defendant. There was a finding for the plaintiff. The defendant made eleven requests, ten of which were refused. A report to the Appellate Division was dismissed and the defendant appealed. There was no error. It was uncontroverted that the collision occurred at intersecting streets. But the evidence as to the manner in which it occurred was highly contradictory. Most, if not all, of the defendant’s requests were for findings of fact. The judge was not bound *831to make such findings though requested to do so. But, even if we assume, as we do not decide, that the requests present the questions of law whether the evidence required a finding that the plaintiff was guilty of contributory negligence and whether the evidence warranted a finding that the defendant was negligent, the answers are that a finding of contributory negligence was not required and a finding of negligence on the part of the defendant was warranted. None of the rulings was within the provision of the last clause of Rule 27 of the District Courts (1940) as argued by the defendant.
H. C. Mamber, for the defendant, submitted a brief.
No argument nor brief for the plaintiff.